DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “swivel joint (19)" of claim 6 and "a heatsink (14)" of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1, 9 and 11 are objected to because of the following informalities: 
Claim 1, "it" line 11 should be changed to what it refers;
Claim 9, there is lack of antecedent basis for "the other lamp";
Claim 11, there is lack of antecedent basis for "the respective lamp";
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reference D1, US 2010/259931 A1 (CHEMEL BRIAN J [US] ET AL).
See International Searching Authority, form PCT/ISA/237.
3) [1704, figures 6-8], provided with an attachment for connection to a source of electrical energy; a plurality of LED rows (4) [1702], each of which can be adjusted and controlled singly to switch on and off; comprising: a microprocessor (24) [paragraph 0054], predisposed for controlling the LED rows (4); a communication module (25) [paragraphs 0078, 0086], connected to the microprocessor (24), predisposed for receiving and transmitting control signals of the lamp; a power supply (16), predisposed for electrically powering the LED rows (4); characterised in that: it comprises a detecting device (17) [paragraph 0156], predisposed for detecting the position and the orientation in space of the lamp, connected to the microprocessor (24) for transmitting a piece of information (24) corresponding to the position and the orientation in space of the lamp to the microprocessor; the microprocessor (24) is predisposed for selectively controlling the switching on of one or more LED rows (4) as a function of the piece of information received from the detecting device (17) (figures 1a-b, 6-8 and 17A-B, paragraphs 0149-0150).
	Regarding claim 2, Reference D1 discloses the communication module (25) is predisposed for receiving and transmitting one or more from among the following control signals of the lamp: switching on one or more LED rows (4); switching off one or more LED rows (4); adjusting the luminosity emitted by one or more LED rows (4) (paragraph 0175).
25) is predisposed for transmitting diagnostics relative to the operating status of the lamp (paragraph 0175).
Regarding claim 4, Reference D1 discloses the microprocessor (24) is predisposed for controlling the switching on of some LED rows (4) and the switching off of other LED rows (4) in relation to the position of the lamp detected by the detecting device (17) (paragraph 0060).
Regarding claim 5, Reference D1 discloses the communication module (25) is predisposed for detecting the signals emitted by one or more emitting devices present in the receiving area of the communication module (25), and for transmitting a signal indicating the position of the emitting devices and/or a signal indicating the contents of the signal received by the emitting devices (figures 1b and 2).
Regarding claim 6, Reference D1 discloses each LED row (4) is associated to a first support (18), in turn associated to a connector (20) by means of a swivel joint (19) which enables varying the inclination of the first support (18) with respect to the connector (20) (figure 6).
Regarding claim 7, Reference D1 discloses the first support (18) comprises a heatsink (14), and wherein the base (3) is provided with attachments (23), each of which is predisposed for enabling connection of a connector (20) and is provided with at least a slot (30) which enables passage of an air flow for cooling the LEDs (4) and the heatsink (14) associated to the connector (20) (figure 10, paragraph 0163).
Regarding claim 9, Reference D1 discloses a lighting plant, comprising: a plurality of lamps (50) according to claim 1, wherein the communication module (25) is 25) of the other lamps (50), and is able to receive, from the communication modules (25) of the other lamps (50), information signals and control signals; a programming module (40) predisposed for sending control instructions to the communication modules (25) of the lamps (50) and for receiving information signals from the communication modules of the lamps (50) (figure 2, paragraphs 0304-0306).
Regarding claim 10, Reference D1 discloses the control signals sent by the programming module (40) comprise one or more from among the following controls: switching on one or more LED rows (4); switching off one or more LED rows (4); adjusting the luminosity emitted by one or more LED rows (4) (figure 2, paragraph 0175).
Regarding claim 11, Reference D1 discloses the information signals sent by each communication module (25) comprise one or more from among following items of information: interruption of electrical power supply to the respective lamp (50); request for a variation in intensity of the light emitted by a remote device; presence of a remote device; contents of a signal emitted by a remote device; operating status of the respective lamp (50) (paragraphs 0175 and 0304-0306).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 8 recites each connector (20) comprises three power supply poles aligned 3) is provided with attachments (23), each of which is predisposed for enabling connection of a connector (20) and is provided with three power supply poles aligned to one another, of which a central pole and two lateral poles; the two lateral poles have an identical polarity that is opposite to the polarity of the central pole. These features are not disclosed or suggested by the prior of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875